DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 12/15/2021 have been received and entered. Claims 1, 3-8, 10 and 11 have been amended. Claim 2 has been cancelled. Claims 1 and 3-11 are pending in the application.
Applicants’ remark has been considered and overcome the rejection in the record.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1 and 3-11 are allowable because the amendment submitted by the applicant included the limitations that corporate into the clams 1 and 11 to clarify the claimed invention. In combination with the other limitations of the claimed invention, none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation of “…when the increment is less than the increment threshold: after a given time interval following the acquiring of the first measurement value, acquiring a second measurement value supplied by the probe; comparing a deviation between the first measurement value and the first value of the estimation model, and a measurement validity threshold; comparing a deviation between a time derivative between the first measurement value and the second measurement value and a time derivative between the first value of the estimation model and a second value of the estimation model estimating the second measurement value, and a measurement time derivative validity threshold, and updating the increment accordingly”.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

 	Bonanni et al (US 7280941) discloses method and apparatus for in-situ detection and isolation of aircraft engine faults.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865